Name: Commission Regulation (EC) No 3267/93 of 29 November 1993 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/8 Official Journal of the European Communities 30 . 11 . 93 COMMISSION REGULATION (EC) No 3267/93 of 29 November 1993 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 4 943 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . 30. 11 . 93 Official Journal of the European Communities No L 294/9 ANNEX LOTS A, B, C, D and E 1 . Operation Nos (') : 1045/93 (lot A), 1046/93 (lot B), 1047/93 (lot C), 1048/93 (lot D), 1049/93 (lot E) 2. Programme : 1993 3. Recipient (2) : UNRWA  Supply Division  Vienna International Centre, PO Box 700, A- 1400 Vienna, Austria ; telex 135310 A  fax (1 ) 230 75 29 4. Representative of the recipient : UNRWA Field Supply and Transport Officer Ashdod : West Bank, PO Box 19149, Jerusalem, Israel (tel . (972 2) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) Beirut : PO Box 947, Beirut, Lebanon (tel . (961 9) 86 31 32 ; telefax 871-145 02 32 ; telex (0494) 21430 LE UNRWA) 5. Place or country of destination (*) : lots A, B, C and D : Israel ; lot E : Lebanon 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) (6) : (see OJ No C 1 14, 29 . 4. 1991 , p. 1 under II.B.l(a)) 8 . Total quantity : 3 608 tonnes (4 943 tonnes of cereals) 9 . Number of lots : five (lot A : 850 tonnes ; lot B : 850 tonnes ; lot C : 850 tonnes ; lot D : 518 tonnes ; lot E : 540 tonnes) 10 . Packaging and marking Q (8) : See OJ No C 114, 29 . 4. 1991 , p. 1 under (I.B.2(c) · and II.B.3) Markings in English Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : lots A, B, C and D : free at port of landing  landed ; Lot E : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lots A, B, C and D : Ashdod 16. Address of the warehouse and, if appropriate, port of landing : Lot E : UNRWA warehouses, Beirut, Lebanon 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 1 . 1994 18 . Deadline for the supply : 13 . 2. 1994 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14. 12. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 1 . 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 31 . 1  13. 2. 1994 (c) deadline for the supply : 6 . 3 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 1 . 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 14  27. 2. 1994 (c) deadline for the supply : 20 . 3 . 1994 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi , 200, B-1049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 30 . 11 . 1993, fixed by Commission Regulation (EEC) No 3006/93 (OJ No L 270, 30. 10 . 1993, p. 26) No L 294/10 Official Journal of the European Communities 30. 11 . 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106) shall not apply to this amount. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4 . 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate . I7) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 4R\ (8) Shipment to take place in 20-foot containers. Lots A, B, C and D : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing container yard and are understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 1 5 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 1 5 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net, not more than 50 containers being shipped per week on any vessel.